DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-19 as originally amended and filed on 04/19/2019.

The instant application was granted Special Status on 04/15/2020.  Accordingly Applicant is cordially invited to contact the Examiner via the information in the Conclusion section below to set up a telephonic interview to discuss the instant Office action.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 21 October, 2016 (20161021).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to and is a 371 of PCT/EP2017/076626 filed on 10/18/2017, which claims priority to EP 16195186.8 filed on 10/21/2016.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 04/19/2019 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Objections
Claim 6 is objected to because of the following informalities:  applicant’s amendment caused the claim to read “…by a by at least the first sensor...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 5-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150276549 A1 to LAZIC P et al. (Lazic).

Regarding claim 1 Lazic teaches in for example the Figure(s) reproduced immediately below:


    PNG
    media_image1.png
    595
    816
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    680
    512
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    406
    573
    media_image3.png
    Greyscale

and associated descriptive texts a positionable robotic cell 10 for placement at a manufacturing device, the robotic cell comprising: 
a frame 14 for receiving a robot 24, 
at least one receiving device trays 18 and 20 for at least one workpiece and 
a positioning device for repositioning the robotic cell in para [0031]:
“A preferred embodiment of the roll check assembly 30 is illustrated in FIGS. 4-7. The roll check assembly is supported on a base plate 50. A pair of linear bearing rolls 52 extend parallel to one another on the base and support a master gear slide table 54. The master gear slide table 54 has a spindle 56 for supporting a master gear 66, extending from its upward surface. A gear for inspection 58 is supported on an ID clamp on a second spindle 60. The spindle 60 is located between the linear rolls 52. A pneumatic cylinder 64 with adjustable pressure control drives the slide table 54 toward the spindle 60 to bring the master gear 66 into mesh with the machined gear 58. In operation, the motor 70 rotates the machined gear 58 as well as the master gear 66 which is in mesh with the machined gear 58. Any deviation in roll-out from the center line in the machined gear will force the master gear slide table 54 to move away from the center line of the machined gear 58. An LVDT 70, best seen in FIG. 4, 64, the slide 54 can be accurately followed by movements of the shaft of the cylinder 64.”, 

wherein at least a first sensor device (LVDT 70) (The term LVDT is understood to stand for the Linear Variable Differential Transformer.  The LVDT is the most widely used inductive transducer. A transducer is a device that converts one form of energy to another. Usually a transducer converts a signal in one form of energy to a signal in another. Transducers are often employed at the boundaries of automation, measurement, and control systems, where electrical signals are converted to and from other physical quantities (energy, force, torque, light, motion, position, etc.). and is provided for detecting the position of the robotic cell relative to the manufacturing device.  
See also claim 1:
“1. An automation cell for performing secondary operations on a machined part for use with a machining center for performing primary machining of the part, the automation cell comprising: 
a cell housing;

a robot supported in the cell housing and comprising an elongated arm and a servo controlled gripper mechanism disposed on an end of the arm;

the housing being adapted to be positioned adjacent to said machining center which performs a primary machine operation on the part and the robotic arm being supported so that the gripper disposed end moves between the housing and the machining center to allow parts to be moved between the machining center and the housing; and

an operating assembly supported in the housing for performing secondary operations on parts after they have been machined in the machining center.“

Regarding claim 2 and the limitation the robotic cell as claimed in claim 1, wherein at least the first sensor device is self-detecting and automatically self-detecting see the LVDT 70.

Regarding claim 3 and the limitation the robotic cell as claimed in claim 1, wherein at least the first sensor device comprises at least one first sensor, i.e. the LVDT 70, wherein the at least one first sensor is an optical sensor, and/or a sonic sensor, and/or a mechanical sensor and/or a magnetic sensor.  

Regarding claim 5 and the limitation the robotic cell as claimed in claim 1, wherein a repositioning device is provided for the repositioning of the robotic cell with an  autonomous repositioning device, which interacts with the at least one first sensor device see para [0031] above.  See also the reference with regard to paragraphs [0025]+ with regard to the robot being “programmed” to be incorporated into the automation cell 10.

Regarding claim 6 and the limitation the robotic cell as claimed in claim 1, wherein the at least one receiving device comprises at least one guide element which can be arranged interchangeably on a bearing surface of the receiving device and the position of the at least one guide element can be detected by at least the first sensor device see para [0031] above “LVDT 70 …senses the position of the slide table and feeds amplified signal…to a processor…”.  

Regarding claim 7 and the limitation the robotic cell as claimed in claim 1, wherein the robotic cell comprises at least one connecting device for connecting the robotic cell to the manufacturing device see figure 1, figure 2 and figure 3b wherein it is understood that the robot 24 is attached to cell 10 which can also be “attached” to “adjacent machining center 12.  

Regarding claim 8 and the limitation the robotic cell as claimed in claim 1, wherein at least one additional sensor device (gauging equipment ) is provided for detecting of multiple simultaneously grasped workpieces see para [0030] and robot arm in figure 8 below:

    PNG
    media_image4.png
    626
    579
    media_image4.png
    Greyscale
  
“As has been noted, the robot 24 arm 38 has the capability of gripping two parts at a time in order to load one new part and remove one completed part from the gear grinder or other serviced machine 12. The detail of the arm end is illustrated The arm also includes gauging equipment which measures the closed positions of the movable gripper section against the part to provide a measurement of the part diameter and control the amount of force applied during the gripping process. The diameter measurement may be used to determine that the proper part style has been loaded in the incoming part tray, and that the part matches the current part selected for manufacturing.”

Regarding claim 9 and the limitation the robotic cell as claimed in claim 1, wherein at least one workpiece singulation unit is provided, wherein the at least one workpiece singulation unit comprises at least one first holding device for a workpiece and at least one second holding device for a further workpiece, and the at least one first holding device and the at least one second holding device are facing each other see the figures above, especially figures 2 and 4 wherein workpiece singulation units such as 18, 20, 34, 32, 30 are provided and appear arranged in the manner claimed as the bearings are held and .  

Regarding claim 10 and the limitation the robotic cell as claimed in claim 1, characterized in that wherein a grasping device is provided for grasping a workpiece or a machined workpiece, and the grasping device interacts with at least the first sensor device see Figure 4 and para [0031] above.  

Regarding claim 11 and the limitation the robotic cell as claimed in claim 1, wherein at least one handling device is provided for the handling of workpieces, comprising at least one robot (24), Page 4 of 7Preliminary Amendment dated April 19, 2019wherein the first sensor device, is provided at the at least one handling device see Figure 4 and para [0031] above with regard to the LVDT 70.  

Regarding claim 12 and the limitation the A production facility with a manufacturing device that comprises one of a sheet metal machining device, a bending machine or a press brake, and with the positionable robotic cell as claimed in claim 1 see para [0003] wherein it is understood that the claimed “machines” are “numerically controlled milling machines…or similar speciality machine tools such as…and the like” wherein it is understood that each of the claimed machines connotes “and the like”.  

Regarding claim 13 and the limitation a method for operating the positionable robotic cell as claimed in claim 1 at a manufacturing device, the method comprising: 
a) positioning of the robotic cell at the manufacturing device; and b) detecting the a position of the robotic cell relative to the manufacturing device by means of at least the first sensor device see the rejection of corresponding parts of the claims above, especially claim 1 above, figure 1 and paragraphs [0002-3], [0006], etc.  

Regarding claim 14 and the limitation the method as claimed in claim 13, wherein after detecting a first position of the robotic cell, the robotic cell is repositioned in at least one further position see para [0031] above wherein the cell is constantly repositioned to ensure accuracy based on LVDT 70.  

Regarding claim 15 and the limitation the method as claimed in claim 13, wherein the robotic cell is in communication with the manufacturing device and is controlled by a 

Regarding claim 18 and the limitation the robotic cell as claimed in claim 11, wherein the at least one robot comprises a multiaxial robot see the figures above and para [0025] “six axis of freedom robot”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150276549 A1 to LAZIC P et al. (Lazic) as applied to the claims above in view of US 20150375453 A1 to Yost; Michael J. et al. (Yost).

Regarding claim 4 Lazic does not appear to expressly disclose wherein at least the first sensor device comprises at least one additional sensor, wherein the at least one additional sensor is an optical sensor, and/or a sonic sensor, and/or a mechanical sensor and/or a magnetic sensor.  

Yost teaches a robotic system that uses multiple sensors to ensure the accuracy of the robotic system in for example, Figure 1 below:

    PNG
    media_image5.png
    418
    455
    media_image5.png
    Greyscale


“[0009] Any position sensing detector, such as a laser detector, that can be used to detect the relative location of an object in a 3D space can be used in the disclosed system. 

[0055] For example, referring to FIG. 1, an example three-dimensional (3D) printing device is illustrated. The 3D printing device can optionally be used to generate three-dimensional heterogeneous tissue constructs. The 3D printing device includes a plurality of dispensers 102, a printing surface 104 for receiving deposited materials, a position sensing detector 106 (e.g., an optical light sensor and/or a laser detector), a robotic positioning device 108 (e.g., including the 3D motion arm or Z-axis robotic arm described below), and a control unit 110…”

“[0060] The 3D printing device can also include one or more (e.g., an X-axis and a Y-axis optical light sensor) optical light sensors. FIG. 2C illustrates an example optical light sensor. The optical light sensor(s) can be used to determine the XYZ coordinates of the tip of each of the dispensers. For example, the optical light sensor(s) can send coordinate information to the computing device that controls the robotic positioning device, which uses this information to calculate positions of the dispenser tip ends. Alternatively or additionally, the 3D printing device can include a displacement laser. FIG. 2D illustrates an example displacement laser. For example, the displacement laser can project a beam (e.g., a 633 nm diode red laser beam of spot size 30×100 micrometers) to measure distance with an accuracy of 0.1 micrometers. When the beam is highly focused, it is possible to determine the Z distance to the printing surface. This measurement, as well as the optical light sensor(s) measurement of the dispenser tip in the Z-axis, allows calculation of accurate Z coordinates used to place the dispenser tip in relation to the printing surface. For example, the dispenser tips can move laterally and vertically through the X-axis oriented optical light sensor to find the Y and Z centers, and laterally through a Y-axis sensor to find the center of the X-axis. Then, the printing surface can be mapped using the formula for a flat plane in xyz space: ax+by+cz=d to determine where the surface is relative to the position of the dispensing tip end. Optionally, the printing surface can be mapped as described above before printing each layer (e.g., the first and each subsequent layer). Optionally, the displacement laser can be used only to map the printing surface for the first printed layer (e.g., the first layer of deposited material). Subsequent layers can then be added using predetermined offsets based on the known contact angle of the deposited material.”

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the robot of Lazic would always know where it was in relation to where it is supposed to be. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yost to the prior art of Lazic as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 16 and the limitation the robotic cell as claimed in claim 3, wherein the optical sensor comprises a laser sensor and/or the sonic sensor comprises an ultrasonic sensor see the teachings of Yost as applied to claim 4 above incorporated herein.  “[0009] Any position sensing detector, such as a laser detector, that can be used to detect the relative location of an object in a 3D space can be used in the disclosed system.” Sonic sensors are also considered “any positioning sensor” and would have been obvious to apply to the robotic positioning system with predictable results. 

Regarding claim 17 and the limitation the robotic cell as claimed in claim 4, wherein the optical sensor comprises a laser sensor and/or the sonic sensor comprises an ultrasonic sensor see the teachings of Yost as applied to claims 4 and 16 above incorporated herein.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to robotic operation and location systems using various sensors and control systems standard in the art of Robotic Arms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20200113

/BEHRANG BADII/Primary Examiner, Art Unit 3665